Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Krieger on 8/2/2022.

The application has been amended as follows: 

In the claims 
1. (Currently Amended) A computer or mobile telephone base system for real-time communication authorization comprising technologies; verify a pre-approval status for the communication request; store the communication request in an approval queue if the pre-approval status is false and alerts an administration with an option to approve the communication request to enable real-time communication; issue an alert to the authorization device; and receive one or more authorization parameters that define communication protocols and level of communication for communication target contacts approved from the authorization device, wherein the one or more authorization parameters comprise an enablement flag; wherein the first communication device is a computer or a mobile telephone.

9. (Currently Amended) The system of claim 1, wherein the real-time access control server is locally hosted on a private local area network.

14. (Currently Amended) A real-time access control appliance comprising a non-transitory computer readable medium having computer executable program code embodied thereon, the computer executable program code configured to: - Page 4 -4894-4520-3753.v1receive, from a communication device, an Internet data source access request; insert the Internet data source access request in an administrator queue; issue an alert to an authorization device that the administrator queue contains an Internet data source access request for real-time approval by an administrator by gaining access to a real-time access control server .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The terminal disclaimer filed on 7/21/2022 has been accepted. And the reasons for allowance is also stated in Non-Final Rejection of 4/4/2022.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov